ON MOTION FOR REHEARING.
MORRISON, Judge.
Appellant again directs our attention to his Bills of Exception Nos. 1 and 2. The first bill complains that one Myers was *395permitted, on cross-examination by the state, to testify to a remark made by one Williams concerning the shooting at the time the shots were being fired.
Appellant contends that since Myers and Williams were both approximately one hundred and twenty-five yards from the point where the deceased was shot at the time of the making of such remark and did not see or hear the appellant or deceased immediately prior to the shooting, that any remark they may have made could not have been part of the res gestae. This contention we find in appellant’s brief but find no recitation or certificate in the bill itself to support the same. For a bill to present reversible error, it must disclose all the matters necessary to manifest error and to overcome the presumption that the trial court ruled correctly, and we are not called upon, nor may we look to the record to complete the bill. We are not to be considered as holding the remarks inadmissible but are merely holding that the bill itself reflects no error.
Bill of Exception No. 2 complains that the trial court, during the course of his ruling on appellant’s objection to the remarks detailed in Bill No. 1 hereof, said, “Why, Mr. Steinle, it is a part of the res gestae.” Appellant contends that the use of the words “res gestae” conveyed the impression to the jury that the trial court attached great importance to the testimony which he had just ruled admissible. With this contention we cannot agree. In Mason v. State, 74 Tex. Cr. R. 256, 168 S.W. 115, the trial court, in ruling on an objection, said: “I think this is part of the res gestae.” We held this not to be upon the weight of the evidence and hence not error.
Appellant’s motion for rehearing is overruled.